DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, and 7-10 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (9,973,139). 
1.	Goodman, Fig. 2, teaches a canopy (abstract), comprising:
a “main support” that is attached to a foot 206 at “a first pinned hinge point”, wherein the main support includes “a first attachment point” at a first distance (approximately the length of the main support) from the first pinned hinge point, and the foot includes “a second attachment point”;
a “hub” that is attached to the main support at “a second pinned hinge point”;
one or more “arms” that are attached to the hub, purlins attached to the arms (see below), and an upper surface mounted above the purlins.


    PNG
    media_image1.png
    455
    531
    media_image1.png
    Greyscale

Annotated Fig. 2 (Goodman)	

    PNG
    media_image2.png
    327
    747
    media_image2.png
    Greyscale

				Annotated Fig. 4B

2.	Goodman teaches the canopy structure of claim 1, Goodman further teaching the main support is further bolted to the main foot, col. 11, lines 51-52. Goodman does not expressly teach the hub is further bolted to the main support. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to bolt the hub to the main support for strength. 

3.	Goodman teaches the canopy structure of claim 1, Goodman further teaching the one or more arms includes a plurality of arms, further comprising a brace 114 that connects the plurality of arms to one another to provide structural support.

4.	Goodman teaches the canopy structure of claim 1, Goodman further teaching the hub includes a support structure that supports the upper surface from below as broadly recited at least because the hub as defined above is below the upper surface and the hub supports the upper surface via its direct connection to the arms. 

7.	Goodman teaches the canopy structure of claim 1, Goodman further comprising an energy generation system that includes one or more solar panels (“solar panels”), mounted on the upper surface.

8.	Goodman does not expressly teach a control unit mounted to the hub, configured to process electrical power generated by the one or more solar panels. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to mount a solar panel control unit to the hub to minimize cable lengths. 

9.	Goodman does not expressly teach a solar panel utility support/box attached to the foot. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to attach a solar panel utility support/box to the foot for a safe, convenient primary electrical distribution location. 

10.	Goodman does not expressly teach the foot includes two base supports that are connected to the main support at the first pinned hinge point. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Goodman to include two base supports in the form of a simple U-bracket that are connected to the main support at the first pinned hinge point for a strong connection. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim is allowed because Goodman does not teach 3rd and 4th attachment points. 
Claims 11-19 are allowable. Claim 11 is allowable because the closest art of record, Goodman, does not teach a main support “second attachment point”, and the art of record does not teach the claimed canopy structure. Claim 16 is allowable because it has the allowable subject matter of canceled claim 20.   

Response to Arguments
After further review pursuant to this Final action, contrary to Examiners position taken in the 3/29/2022 interview that, as to claim 1, Goodman does not teach a main support “first attachment point”, Goodman does in fact teach the claimed subject matter as outlined above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cecchi (FR2779758) teaches a method for assembling a canopy structure, comprising attaching a main support 11 to a foot 1 at a first hinge point (any of points 8); attaching one or more arms 22 to the main support; setting (via 47) an angular position of the arms relative to the main support; and setting an angular position of the foot, relative to the main support (the position is set as soon as bolts 9 are in place). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         

/BRENT W HERRING/               Primary Examiner, Art Unit 3633